DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 03/17/2022/
In the instant application, claims 3, 10 and 18 are cancelled; Claims 21-23 are newly added; Claims 1, 15 and 19 are amended independent claims; claims 1-2, 4-9, 11-17 and 19-23 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the telephone interview with Mr. Peter Norseth (Reg. No. 64821) on 05/07/2022.

Replace claim 4 as followed
             4. (Currently Amended) The computing device of claim [[3]] 2, wherein: when the display screen is situated in a first orientation, the display screen is situated in a first viewing position and the input polarity of the first selection mechanism is actuatable to increase the setting of the output of the application displayed on the display screen; and when the display screen is situated in a second orientation, the display screen is situated in a second viewing position and the input polarity of the first selection mechanism is actuatable to decrease the setting of the output of the application displayed on the display screen.	
Allowable Subject Matter
Claims 1-2, 4-9, 11-17 and 19-23 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a computing device and a method for changing polarity of setting mechanisms based on physical orientation of the display screen.  The computing device includes a housing including a display screen on a front surface, the housing and display screen being collectively positionable in a plurality of physical orientations; an input device that includes a first selection mechanism and a second selection mechanism, the first selection mechanism being actuatable to adjust a setting of an output of an application displayed on the display screen, the second selection mechanism being actuatable to adjust the setting of the output of the application displayed on the display screen; and an orientation sensor configured to determine which physical orientation of the plurality of physical orientations that the display screen is positioned in, and change a first input polarity of the first selection mechanism to correspond to the determined physical orientation of the display screen.
Independent claims 1, 15 and 19 when considered as a whole, are allowable over the prior art of record.  
The closest prior art, as previously cited: Perek et al. (US 2014/0379942) teach behaviors of a host device and accessory devices are controlled based upon an orientation of the host device and accessory devices, relative to one another. A combined spatial position and/or orientation for the host device may be obtained based on raw measurements that are obtained from at least two different types of sensors. In addition, a spatial position and/or orientation for an accessory device is ascertained using one or more sensors of the accessory device. An orientation (or position) of the accessory device relative to the host computing device may then be computed based on the combined spatial position/orientation for the host computing device and the ascertained spatial position/orientation for the accessory device. The relative orientation that is computed may then be used in various ways to control behaviors of the host computing device and/or accessory device. Ladouceur et al. (US 2012/0026098) teaches a method and a device for facilitating user input, the portable electronic device having a display screen on a front face thereof, a side edge substantially orthogonal to the front face, and a side input button located on the side edge having an associated input function. The method includes: monitoring for a predetermined trigger condition; and upon detecting the predetermined trigger condition, enabling a user input interface accessible on the front face of the device to provide the input function associated with the side input button. Davies et al. (US 9160915) teaches a method for modifying device functionality based on an orientation of a device. A variety of types of functionality may be modified based on device orientation. For example, functionality associated with an adjustment element of an electronic device that enables adjustment of one or more operational parameters may be modified based on a change in the orientation of the device. 
However Perek, Ladouceur and Davies do not teach or suggest the particular combination of steps or elements as recited in the independent claims 1, 15 and 19.  For example, the prior art does not teach or suggest the steps of: “cause the display screen to display a virtual setting interface oriented on the display screen proximate to the first selection mechanism responsive to the change in the physical orientation of the display screen, the virtual setting interface dynamically indicating the input polarity of the first selection mechanism.” 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Monday – Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174